                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

 JOE CLINARD,                                    )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )        No. 3:19-cv-00975
                                                 )
 KAREN WALLACE BOLTON LIVING                     )        JUDGE RICHARDSON
 TRUST, THE, and KAREN BOLTON,                   )
                                                 )
        Defendants.                              )
                                                 )

                                             ORDER

       Plaintiff has filed a complaint against “Karen Wallace Bolton Living Trust, The” and Karen

Bolton under 15 U.S.C. § 1640. (Doc. No. 1). Plaintiff paid in full the $400.00 filing fee. (Id.)

       This action is REFERRED to the Magistrate Judge to oversee service of process on the

defendants, to enter a scheduling order for the management of the case, to dispose or recommend

disposition of any pretrial motions under 28 U.S.C. §§ 636(b)(1)(A) and (B), and to conduct further

proceedings, if necessary, under Rule 72(b) of the Federal Rules of Civil Procedure and the Local

Rules of Court.

       Plaintiff is notified that he is responsible for effecting service of process on Defendants

in accordance with the Rule 4 of the Federal Rules of Civil Procedure. Forms and more information

about service of process are available on the Court’s website: www.tnmd.uscourts.gov/. In

addition, the Federal Rules of Civil Procedure are available on line:

http://www.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-rules-civil-

procedure.




                                                 1


      Case 3:19-cv-00975 Document 5 Filed 11/12/19 Page 1 of 2 PageID #: 20
       Plaintiff is further notified that he MUST keep the Court informed at all times of his current

address. Failure to do so may result in dismissal of this action for failure to prosecute.

       IT IS SO ORDERED.



                                               _____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                                  2


     Case 3:19-cv-00975 Document 5 Filed 11/12/19 Page 2 of 2 PageID #: 21
